Title: To Alexander Hamilton from James Wilkinson, 28 July 1800
From: Wilkinson, James
To: Hamilton, Alexander



Geo. Town [Maryland] July 28th. 1800
Dear Sir

I discredited a rumour at the Havanna, that our auxiliary force was disbanded, because I could find no reason to justify the measure, & it was not until my Arrival at Norfolk the 13th. Inst: that this unlooked for Event was confirmed. The expression of my regret & disgust on this occasion, might under the consequences which have ensued, produce doubts of my sincerity. I therefore will wave the subject, after professing my reprobation of any & every measure, which carries with it a revolutionary aspect.
I reached this place the 21st. Inst: & have been well received by the Secty of War, who seems disposed to indulge me in the proper exercise of the Command which has devolved on me; It therefore becomes probable my Head Quarters will be established here, & that the service will take a regular course, tho it will be necessary for me to cross the Mountains to arrange in that quarter.
It would appear that the late Mutation of Men, & place, has greatly deranged & disordered the papers at the War office, & a deficiency of Intelligence follows—for Example, no trace can be found of the organization which you transmitted me in March, nor can I discover the situation or Engagements of a plurality of the absent Officers. Under such circumstances, I am sure you will have the goodness to pardon me for intruding on you for Information & advice, and therefore I will entreat your attention to the enclosed request, so soon as may be convenient to you.
I have written you many letters of a public & private nature, which remain unacknowledged. My last was dated the 22nd. Ultmo. at Sea, & may have reached you I hope with a small parcel of Pacans, & two orange Stocks for Mrs. Church. Should you have a desire to examine the documents which I brought with me from the Mississippi, you have only to express it & copies shall be forth with sent to you.
I venture to tresspass on you, a list of the officers of the late Army, who have been returned to the War Office for renovation of Commission in the standing Corps; Those against whose Names you may find a G: have been personally recommended to me by Genl Pinckney. Will you have the goodness to add your opinions & inclinations for our guidance, by the Earliest conveyance, as the great deficiency of Officers, will compel an almost immediate nomination to fill existing vacancies.
Expecting to pass the Mountains soon after my Arrival here, I sent my Books & papers up the Mississippi to save the hazards of the Sea. I must therefore be obliged to you, for a copy of the delineation which Exhibits our several interior military Posts, & those of G. Britain & Spain—or would you confide the Original to me, it shall be copied & returned to you.
My sollicitude to adhere to your plans & arrangements, as far as may be compatible with the change of circumstances, prompt me to beg you to favor me with a transcript from your orders, of standing import or general influence, and you will oblige me by your Opinions on all questions, which may tend to affect the Interests of the service, or the Honor of the profession. Need I add that the force of our late official relation cannot be impaired, & that I shall consider it a duty to respect your advice, to promote your recommendations, & in my humble Sphere to serve those whom you favor? I trust not, for you are too well read in the human Heart, not to have understood mine long ago.
Pardon this hasty Scral. The heat here for a few days past, has exceeded my experience, & unhinged all my faculties rational & sensual. With perfect respect & affectionate
I am Dear Sir   Your

Ja Wilkinson
General Hamilton
